department of the treasury internal_revenue_service washington d c date of f i c e of c h i e f c ou n s e l number release date tl-n-1354-01 cc corp uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel - nashville small_business self- employed area cc sb nas from associate chief_counsel corp cc corp and assistant chief_counsel administrative procedures and judicial practice cc pa apjp subject field_service_advice -- tl-n-1354-01 this chief_counsel_advice responds to your memorandum dated date concerning whether the recipient of a correlative_adjustment under sec_482 of the internal_revenue_code_of_1986 code can be denied the benefit of a refund of paid income_tax due to the expiration of the refund statute_of_limitations in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend husband wife c d corporation l corporation m business a tl-n-1354-01 business b date a date b year year year year year year year year year 2x 3x 11x 40x 90x 150x 200x 300x tl-n-1354-01 issues whether a correlative adjustment1 pursuant to sec_1_482-1 should be made in the instant case and if so what is the correlative_adjustment to be made how would notice of the correlative_adjustment be communicated and who would execute the document for the service considering the fact that the position of district_director referenced in the regulation no longer exists if a refund for the other taxpayer would be produced by the correlative adjustment can the statute_of_limitations for filing a claim defeat that benefit conclusions a correlative_adjustment should be made to reduce corporation l’s income by dollar_figurex for year dollar_figurex for year and dollar_figurex for year the notice of the correlative_adjustment should be communicated in a letter signed by the appropriate area director although the tax_court suggested in 67_tc_911 that sec_482 may contemplate a suspension of the running of the statute_of_limitations on claims for refund of overpayment attributable to the correlative_adjustment or may impose a positive duty on the service without regard to the statute of limitation on refund claims to refund such overpayment there is no express statutory language supporting that analysis additionally the supreme court has ruled that there are no equitable exceptions to the limitations_period imposed by sec_6511 accordingly we believe that sec_482 does not provide an exception to the ordinary running of the limitations_period under sec_6511 facts corporation l incorporated in year operated business a and business b all of the corporation l stock was jointly owned by husband and wife in year husband and wife along with family members c and d incorporated corporation m which was also to be engaged in businesses a and b both corporation l and corporation m are calendar_year taxpayers whenever the term correlative_adjustment is used in this memorandum it specifically means correlative allocation see sec_1_482-1 tl-n-1354-01 in year corporation l sold substantially_all of its operating_assets to an unrelated buyer and discontinued business a corporation m expanded its business a into the geographical area that corporation l had served furthermore in year husband as president of corporation l and c as vice-president of corporation m executed a management services contract ostensibly in exchange for management services provided to corporation m corporation l received dollar_figurex in year dollar_figurex in year and dollar_figurex in year during year sec_12 and husband provided significant management services to corporation m but received only officers’ compensation of dollar_figurex year dollar_figurex year and dollar_figurex year from corporation m during year sec_12 and in addition to the income received under the management services contract corporation l reported only small amounts of income due to sales and passive_income corporation l utilized loss_carryovers to eliminate all of its taxable_income for each of these years on date b the commissioner issued a notice_of_deficiency to husband and wife in the explanation of adjustments the commissioner stated that for taxable_year sec_12 and husband rather than corporation l provided management services to corporation m therefore under sec_61 and sec_482 the payments corporation m made to corporation l for management services were included in husband’s taxable_income husband and wife had filed joint returns for year sec_12 and they filed a petition with the tax_court and the case was settled with husband and wife agreeing with the commissioner’s determination to treat the management fees as taxable_income paid to husband a stipulated decision was entered in the court on date a year in the counsel settlement memorandum the commissioner contended that the management service_contract was a device to allow corporation l to use its net operating losses nols and corporation m to avoid employment_tax for husband accordingly the commissioner determined that the management fees that corporation m paid to corporation l were actually paid for the services of husband relying on sec_482 and its clear_reflection_of_income principles the commissioner determined that the management fees should be attributable to husband for federal_income_tax purposes several months after this agreement husband and wife as officers of corporation l requested a correlative_adjustment for corporation l pursuant to sec_1_482-1 they requested the elimination of the taxable_income due to management fees reported by corporation l for year sec_12 and counsel for husband and wife and corporation l believes corporation l should be able to tl-n-1354-01 decrease its taxable_income as a single reduction to income in year the year in which the sec_482 adjustment became final corporation l paid income_tax in the amounts of dollar_figurex and dollar_figurex for year sec_15 and respectively corporation l did not execute any waivers to extend the period for assessment with respect to year sec_15 and law and analysis issue sec_482 of the code authorizes the service to allocate income and deductions among two or more controlled trades_or_businesses to prevent evasion of taxes or clearly to reflect income of the trades_or_businesses when the service makes an allocation under sec_482 the primary allocation sec_1_482-1 i generally requires an appropriate correlative allocation with respect to any other member of the group affected by the primary allocation thus if the service makes an allocation of income with respect to a transaction it will not only increase the income of one taxpayer but correspondingly decrease the income of the other taxpayer sec_1_482-1 states that a primary allocation will not be considered as having been made until the date of a final_determination with respect to the allocation under sec_482 accordingly the correlative_adjustment is not required to be made until the date of such a final sec_482 allocation sec_1 d collins electrical co supra t c pincite example of sec_1_482-1 illustrating the application of the rules regarding correlative adjustments demonstrates that once the primary allocation is made the correlative_adjustment is made on a tax-year by tax-year basis in this example in the service determines that corporation y did not pay an arm’s length rental charge to corporation x in in the service makes an assessment to increase x’s income the adjustment made to x’s income require sec_2 sec_482 was amended by the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 et seq on date temporary regulations under sec_482 were published in the federal_register fr a notice of proposed rulemaking intl-401-88 cross-referencing the temporary regulations was published in the federal_register on that same day on date the proposed_regulations under sec_482 were adopted as revised and the temporary regulations were removed for the purposes of this memorandum we assume that the final regulations apply to the facts of the instant case in any event the rules of the prior regulations under sec_1_482-1 are substantially the same as those in the final regulations tl-n-1354-01 a correlative_adjustment to y’s income because y had nols in and a correlative_adjustment to y’s taxable_year would not have an effect on y’s income_tax_liability for however the adjustment increasing y’s nol for is made for the purposes of determining y’s u s income_tax_liability for or a later taxable_year to which the increased nols could be carried example of sec_1_482-1 also clearly illustrates that the correlative_adjustment is made on a tax-year by tax-year basis even if the correlative_adjustment has no effect on the correlative taxpayer’s income_tax_liability for the tax-year in which the correlative_adjustment is made in example x a u s_corporation makes a loan to its foreign_subsidiary y in in upon determining that x did not charge y interest that would reflect arm’s length dealing the commissioner proposes to adjust x’s income to reflect an arm’s length rate x consents to the assessment in a correlative_adjustment is made with respect to y the correlative_adjustment must be reflected in the documentation of y that is maintained for u s tax purposes even though the correlative_adjustment has no effect on y’s u s income_tax_liability thus y’s earnings_and_profits for its taxable_year and subsequent years must reflect the correlative_adjustment corporation l’s counsel interprets sec_1_482-1 as applying the aggregate correlative_adjustment to corporation l’s income for the year in which the primary allocation is settled year if we were to apply this construct to example of sec_1_482-1 y would be treated as making higher rental payments in year the primary allocation is settled such an interpretation does not comport with example in which y’s nol for is increased because y is treated as making higher rental payments in moreover this interpretation does not comport with the result in example notably in example even though the amount of the adjustment is initially determined in the correlative_adjustment is applied to y’s taxable_year the year of the loan the examples under sec_1_482-1 clearly indicate that the correlative adjustments are meant to affect the taxpayer’s income_tax_liability on a tax-year by tax-year basis accordingly in the instant case such deemed correlative adjustments would reduce the income of corporation l for year sec_12 and by the amount of the management fees attributed to husband for the years at issue dollar_figurex for year dollar_figurex for year and dollar_figurex for year the impact of such adjustments to corporation l’s income would be to decrease the amount of nol carryovers absorbed in each of those three years a correlative_adjustment that has the effect of decreasing the amount of corporation l’s nol carryovers absorbed in year sec_12 and would allow larger nol carryovers to year tl-n-1354-01 or later taxable years to which the increased unabsorbed nols may be carried see example of sec_1_482-1 a tax-year by tax-year correlative_adjustment is consistent with the rules of sec_172 sec_172 defines net_operating_loss as the amount by which the deductions allowed by chapter of the code exceed gross_income sec_172 allows a deduction for an amount equal to the aggregate of the nol carryovers to the taxable_year plus the nol carrybacks to such year sec_172 requires that a net_operating_loss for a loss_year be carried back to the earliest taxable_year specified in sec_172 and limits the amount of the nol that may be carried to other years to the amount by which the loss exceeds the taxable_income for any prior year to which the loss may be carried for this purpose the taxable_income of any year to which a nol may be carried is determined without regard to the deduction for that nol or any nol arising after it in the instant case the correlative_adjustment serves to decrease corporation l’s taxable_income in year sec_12 and thereby increasing the amount of unabsorbed nols that may be carried to subsequent taxable years in year it is necessary to offset the nol carryovers against corporation l’s income of dollar_figurex even though as discussed under issue due to the expiration of the statute_of_limitations corporation l cannot obtain a refund for the taxes it paid in year if there are remaining nols carried over to year such nols would be offset against dollar_figurex of l’s income again corporation l cannot receive a refund for taxes paid in year due to the expiration of the statute_of_limitations corporation l may continue to carry forward its remaining nols in this fashion each year setting the nols off against taxable_income corporation l may apply for a refund if there are nols available to carry forward to an open taxable_year issue sec_1_482-1 states that the under the general nol rules for tax years beginning after date nols can be carried back by a corporation to the years immediately preceding the year the loss was sustained and carried forward years for tax years beginning before date the carryback period is three years and the carryforward period i sec_15 years sec_172 tl-n-1354-01 district_director will furnish to the taxpayer with respect to which the primary allocation is made a written_statement of the amount and nature of the correlative allocation because the position of district_director referenced in the regulations no longer exists the deemed correlative_adjustment should be communicated in a letter executed by the new area director such a letter would have the same force and effect as correspondence executed by the appropriate district_director prior to the restructuring of the internal_revenue_service in date h_r conf_rep no 105th cong 2d sess notes that the irs commissioner is directed to restructure the irs the legality of irs actions will not be affected pending further appropriate statutory changes relating to such a reorganization eg eliminating statutory references to obsolete positions sec_482 prevents the artificial shifting_of_income among commonly issue controlled taxpayers ie it ensures they deal at arm's length generally whenever the service acts under sec_482 to allocate income to one commonly controlled_taxpayer the service makes a correlative_adjustment in the income of another see sec_1_482-1 in collins electrical co supra t c pincite the tax_court recognized the problem that might arise with claiming a refund as a result of a correlative_adjustment in many cases a correlative_adjustment will result in an overpayment by the correlative taxpayer in a non- sec_482 situation an overpayment of taxes ordinarily will be refunded only if a timely claim therefor has been filed yet a primary_adjustment under sec_482 is not considered to have been made and therefore a correlative_adjustment is not required to be made until the correctness of the adjustment has been settled by agreement by payment of the deficiency or by some other form of final_determination see sec_1_482-1 the occurrence of any one such event may take place after the normal limitation period for refund claims has expired one method of avoiding this problem is for the correlative taxpayer to file a protective claim_for_refund before the primary_adjustment is made in fact directions for notifying the related_party about the correlative allocation during the examination involving the primary allocation are provided in irm international procedures handbook in addition at the end of the examination in subsection examination procedures of the handbook provides if the examination of the primary taxpayer results in adjustments per irc tl-n-1354-01 an agreed_case a special day letter is issued to the correlative taxpayer regarding the correlative allocation while notification to the correlative taxpayer about the possible need to file a protective refund claim may affect the equities in applying the normal statute_of_limitations on a refund claim the tax_court rejected reliance on the service’s internal operating procedures as determinative of whether a related_party is barred from making a refund claim collins electrical conduct the examination of the correlative u s taxpayer concurrently a b c notify the correlative u s taxpayer in writing as early as possible that proposed adjustments affect the tax_liability of the correlative taxpayer advise the correlative taxpayer of the period of limitations under sec_6511 solicit form 1040x or form 1120x from the correlative taxpayer if the period for filing a claim_for_refund expires in less than days subsection processing agreed cases of the handbook provides after review and approval of the examination reports for the primary and correlative taxpayers the reviewer issues instructions regarding a special preliminary 30-day_letter to the correlative taxpayer the letter advises the correlative taxpayer of the following a nature of the adjustment s b c reason the overpayment cannot be made at this time possible need to protect the statute_of_limitations from expiring see subsection processing unagreed cases regarding issuing an appropriate 30-day_letter for an unagreed_case in the instant case the service did not provide any notification concerning a correlative allocation however it does not appear that corporation l was in need of notification corporation l raised the issue of the application of sec_482 and correlative allocations itself moreover corporation l was owned entirely by husband in joint_ownership with wife husband was the subject of the primary allocation and also controlled_corporation m thus corporation l was aware of the potential for the service to reallocate income from the start of the husband’s examination moreover the subject case concerns a shifting_of_income and not simply an adjustment in the price of a transaction and in such a case corporation l was aware of the potential for reallocation by the very nature of the transaction as evidenced by the steps taken to shift the income in the first place therefore corporation l should have been aware of the need to protect the refund period of limitations before it expired husband as an officer of corporation l could have signed a form_872 on corporation l’s behalf thereby extending the statute_of_limitations for corporation l’s taxable_year sec_12 and tl-n-1354-01 co t c supra pincite n w e think the right to a correlative_adjustment cannot depend on which side is to blame for procedural errors the fifth circuit has also expressed the view albeit in dicta that the right to claim a refund resulting from a correlative_adjustment does not turn upon notification from the service nor do the regulations require the commissioner to presume that a correlative_adjustment will affect the tax_liability of a related corporation for a pending taxable_year a taxpayer seeking a refund bears the burden of notifying the commissioner that a refund is sought and of indicating the basis for the claim citations omitted the regulations promulgated under sec_482 do not shift this burden to the commissioner 551_f2d_74 5th cir in collins electrical co as a suggestion to resolve the problem the tax_court made the following comment sec_482 may contemplate a suspension of the running of the statute of limitation on claims for refund of the overpayment attributable to the correlative_adjustment or as the first sentence of sec_1_482-1 income_tax regs seems to suggest may impose a positive duty on the commissioner without regard to the statute of limitation on refund claims to refund such overpayment t c pincite without more we do not believe that the foregoing suggestion provides sufficient authority for the service to adopt the tax court’s analysis in fact the weight of authority appears to the contrary it is a fundamental tenet of administrative law that statutes control_over regulations thus to the extent that the regulations under sec_482 conflict with sec_6511 the limitations periods specified in sec_6511 must control the tax_court suggests however that it is not merely a regulation but sec_482 itself that creates an exception to the provisions of sec_6511 on that point we note that there is no mention of limitations periods at all in the express language of sec_482 even if one were inclined to adopt the tax court’s suggestion sec_482 provides no guidance on what event would trigger the suspension of the limitations_period when it would start again and whether any time would be added in the limitations_period after the suspension ends in a manner similar to the provisions tl-n-1354-01 of sec_6503 thus the tax court’s tolling suggestion does not appear to be workable as a practical matter furthermore the suggestion that sec_482 sub silento imposes a positive duty upon the commissioner to refund an overpayment notwithstanding the statute_of_limitations on refund claims flies in the face of a detailed statutory scheme for obtaining a refund the motivation for the tax court’s willingness to make this suggestion arises from equitable concerns namely its intent to avoid being seen as sanctioning a double tax on the same income collins electrical co supra t c pincite the supreme court however has clearly rejected equitable_tolling of the statute of limitation on refund claims in 519_us_347 the supreme court stated that to read an equitable_tolling provision into sec_6511 would work a kind of linguistic havoc instead the court states that s ection 6511's detail its technical language the iteration of the limitations in both procedural and substantive forms and the explicit listing of exceptions taken together indicate that congress did not intend courts to read other unmentioned open-ended ‘equitable’ exceptions into the statute that it wrote for the same reasons we believe that the service is not authorized to read unmentioned exceptions to sec_6511 in other provisions of the code including sec_482 your memorandum briefly mentions the mitigation provisions in irc we note that the definition of a related_party under sec_1313 does not list a corporation and a shareholder and therefore the mitigation provisions would not apply to the facts presented additional consideration you did not request advice concerning an adjustment to conform accounts to reflect allocations made under sec_482 as provided for by sec_1_482-1 in this case such an adjustment would be appropriate to conform the accounts of corporation l to reflect the fact that the management fees it received from corporation m were allocated to husband for federal_income_tax purposes but that the payments actually remain in corporation l in these circumstances the appropriate sec_1_482-1 adjustment appears to be to treat the funds that actually remain with corporation l as a capital_contribution by husband to corporation l such an adjustment would increase the amount of corporation l’s paid-in capital and of husband’s basis in his corporation l stock case development hazards and other considerations tl-n-1354-01 collins electrical co supra t c pincite stating that sec_482 may contemplate a suspension of the running of the statute of limitation on claims for refund of an overpayment attributable to a correlative_adjustment or may impose a positive duty on the commissioner to refund such an overpayment however the issue was not before the court in the collins electrical co case nor was it before the tax_court in union carbide corporation and subsidiaries v commissioner supra t c pincite when in connection with a hypothetical situation posed by the petitioner in that case it referred to its statements in the collins electrical co case regarding the possibility that sec_482 may contemplate a suspension of the statute of limitation or a duty to refund an overpayment moreover we think it is far from clear that the tax_court would have authority to provide relief from the requirements of sec_6511 in the circumstances in this case see united_states v brockamp supra u s pincite no equitable exceptions to the limitations of sec_6511 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views if you have any questions regarding the correlative_adjustment under sec_1 please contact branch of cc corp on if you have any questions regarding the refund period of limitations please contact branch of cc pa apjp on if you have any questions regarding mitigation please contact branch of cc pa apjp on by sincerely jasper l cummings associate chief_counsel corporate gerald b fleming senior technician reviewer branch
